DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claims 1-3, 7-9, 11-14, and 16-19 have been amended. Claims 4, 10, 15, and 20 have been cancelled. Currently, claims 1-3, 5-9, 11-14, and 16-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-3, 5-9, 11-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 5-9, 11-14, and 16-19, Wenger in view of Drahm and Braun represents the best art of record. However, Wenger in view of Drahm and Braun fails to encompass all of the limitations of currently amended independent claims 1, 7, 11, and 16.
Specifically, Wenger in view of Drahm and Braun fails to critically teach a system and method for correcting a measured flow rate for viscosity effects of a fluid in a vibratory meter as claimed, which specifically includes meter electronics configured to: determine a correlation parameter based on the sensor signals, the correlation parameter not being comprised of viscosity related parameters; and correlate the correlation parameter to a viscosity of fluid in the sensor assembly for correcting a fluid flow rate measurement of the fluid; wherein the correlation parameter comprises one of a fluid velocity-to-mass flow ratio and a vibrating frequency ratio of the vibratory meter.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 7, 11, and 16 and the examiner can find no teachings for a system and method for correcting a measured flow rate for viscosity effects of a fluid in a vibratory meter as claimed, which specifically includes meter electronics configured to: determine a correlation parameter based on the sensor signals, the correlation parameter not being comprised of viscosity related parameters; and correlate the correlation parameter to a viscosity of fluid in the sensor assembly for correcting a fluid flow rate measurement of the fluid; wherein the correlation parameter comprises one of a fluid velocity-to-mass flow ratio and a vibrating frequency ratio of the vibratory meter, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855